IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,192-03


                   EX PARTE MORRIS LANDON JOHNSON II, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. W12645-1 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to forty years’ imprisonment. The Second Court of Appeals

affirmed his conviction. Johnson v. State, No. 02-14-00411-CR (Tex. App.—Ft. Worth June 18,

2015)(not designated for publication).

        Applicant’s claim for pre-sentence jail time credit is dismissed. See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
                                                                                            2

       Based on this Court’s independent review of the entire record, we deny relief on all of

Applicant’s other claims.



Filed: March 22, 2017
Do not publish